DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Status of Claims
This Office Action is in response to communication received on 07/01/2022.
Claim 4 was canceled.
Claims 1-3 and 5- 7 were amended.
Claims 8-19 are new.
Claims 1-3 and 5-19 are pending.

Response to Arguments
With respect to the 35 USC § 103 rejection, applicant’s arguments with respect to the amended claims are persuasive, however claims stand rejected in light of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 8 and 15 recite the limitation "install the security certificates in the application and the server;" in additionally the claim recites “and create the secure connection between the application and the server” there is no prior recitation of “application”, “server” and “secure connection”.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 9-14 and 16-19 need to be revised by the applicant. The claims do not cure the deficiencies of the independent claims upon which they depend and are therefore rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20060205388 A1) hereinafter referred to as Semple in view of Almgren et al. (US 20090228719 A1) hereinafter referred to as Almgren.

With respect to claim 1, Semple discloses: A method for activating a device, (Semple [0010] discloses “permit subscribers with GSM or other devices, having Subscriber Identity Modules (SIM), to be provisioned with keys for use in mobile network applications and/or services” wherein provision device is mapped to the activating of the device).
installing security certificates (Semple [0042] discloses “MT 102 is first provisioned with a digital certificate” wherein MT is the Mobile Terminal and the provisioning is mapped to the installing as interpreted according to applicant’s specifications paragraph [0003]).
and establishing an application to server secure connection without the need to transmit said certificates without encryption or physically transferring said certificates or installing said certificates at time of manufacture by: (Semple [0040] discloses establishing encrypting communication between MT and BSF (Bootstrapping Server Function) therefore the transferred certificate would be encrypted which is mapped to “without the need to transmit said certificates without encryption” wherein this double negative language used in the preamble is interpreted by the examiner to mean transmitting said certificate with encryption).
activating a standard 3rd Generation Partnership Project (3GPP) activation bootstrap authentication process to connect to a mobile network; (Semple [0010] discloses “establish techniques by which the Generic Authentication Architecture (GAA), specified for 3G networks, may be extended to support legacy systems (e.g., 2G or earlier systems)” [0008] discloses “Generic Authentication Architecture (GAA) and the Generic Bootstrapping Architecture (GBA) are specified for 3G networks and build on the security infrastructure of 3G mobile networks” so the GAA is interpreted as an example of a standard 3GPP bootstrap authentication process).
extracting a private key created during said bootstrap authentication process; using said private key to establish a secure tunnel; (Semple ¶40 “Diffie-Hellman key exchange is a cryptographic protocol which allows two parties that have no prior knowledge of each other to jointly establish a shared secret key over an insecure communications channel. In one application this shared secret key can then be used to encrypt subsequent communications using a symmetric key cipher.” The secret key is mapped to the private key which is used to establish secure communication tunnel).
transmitting said certificates over said secure tunnel; (Semple ¶42 discloses transmitting certificate to MT).
installing said certificates in said application and said server; (Semple ¶42-43 disclose the certificate is installed on the MT and is also on the BSF).
and creating said secure connection between said application and said server. (Semple ¶40 discloses create the secure encryption connection between MT, which comprises applications (Semple ¶35), and BSF).
Semple does not explicitly disclose: segmenting the private key into a plurality of parts; storing one of the parts in a SIM of the device and another of the parts in said server; 
However, Almgren in an analogous art discloses: segmenting the private key into a plurality of parts;  (Almgren ¶37-38 “key segments” wherein the key is a decryption key and the decryption key is a “private key” or “secret key” according to Almgren ¶12-13).
storing one of the parts in a SIM of the device and another of the parts in said server; (in light of applicant specs ¶31 that recites “the PKI can also be segmented and stored securely in its entirety on the SIM”; Almgren ¶60 discloses segments are installed on the backup manager, which is a server, and segments are retrieved and stored in their entirety when downloaded and about to be used on the mobile device’s SIM, as understood by the examiner, according to Almgren ¶1, 64 and ¶66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple with segment the private key into a plurality of parts; store one of the parts in a SIM of the device and another of the parts in said server as disclosed by Almgren to provide a secure backup system on the SIM card while ensuring that if the SIM is replaced there is a backup on a server (see Almgren ¶1, ¶17 and ¶46).

With respect to claim 2, Semple in view of Almgren disclose: The method as in claim 1, wherein the 3GPP activation bootstrap authentication process comprises a Generic Bootstrapping Architecture (GBA) process. (Semple [0007-0009] disclose 3G bootstrap authentication includes Generic Bootstrapping Architecture (GBA)).

With respect to claim 6, Semple in view of Almgren disclose: The method as in claim 1, wherein said device is already activated. (Semple [0064] discloses “The MT 706 is assumed to be provisioned with a public key or digital certificate enabling it to authenticate data transmitted from the BSF 704” which is interpreted that the mobile terminal is already activated).

With respect to claim 7, Semple in view of Almgren disclose: The method as in claim 1, wherein said private key is securely stored on a SIM only. (Almgren ¶60 discloses segments are installed on the backup manager, which is a server, and segments are retrieved and stored in their entirety on the mobile device’s SIM, as understood by the examiner, according to Almgren ¶1, 64 and ¶66).

With respect to claim 8, Semple discloses: An Information Handling System (IHS) comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having program instructions stored thereon that, upon execution by the at least one processor, cause the IHS to: activate a bootstrap authentication process to connect to a mobile network; (Semple ¶36 discloses authenticating a mobile terminal (MT) to connect with a bootstrap server (BSF)).
extract a private key created during the bootstrap authentication process; use the private key to establish a secure tunnel; (Semple ¶40 “Diffie-Hellman key exchange is a cryptographic protocol which allows two parties that have no prior knowledge of each other to jointly establish a shared secret key over an insecure communications channel. In one application this shared secret key can then be used to encrypt subsequent communications using a symmetric key cipher.” The secret key is mapped to the private key which is used to establish secure communication tunnel).
transmit one or more security certificates over the secure tunnel; (Semple ¶42 discloses transmitting certificate to MT).
install the security certificates in the application and the server; (Semple ¶42-43 disclose the certificate is installed on the MT and is also on the BSF).
and create the secure connection between the application and the server. (Semple ¶40 discloses create the secure encryption connection between MT, which comprises applications (Semple ¶35), and BSF).
Semple does not explicitly disclose: segment the private key into a plurality of parts; store one of the parts in a SIM of the device and another of the parts in said server; 
However, Almgren in an analogous art discloses: segment the private key into a plurality of parts; (Almgren ¶37-38 “key segments” wherein the key is a decryption key and the decryption key is a “private key” or “secret key” according to Almgren ¶12-13).
store one of the parts in a SIM of the device and another of the parts in said server; (in light of applicant specs ¶31 that recites “the PKI can also be segmented and stored securely in its entirety on the SIM”; Almgren ¶60 discloses segments are installed on the backup manager, which is a server, and segments are retrieved and stored in their entirety when downloaded and about to be used on the mobile device’s SIM, as understood by the examiner, according to Almgren ¶1, 64 and ¶66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple with segment the private key into a plurality of parts; store one of the parts in a SIM of the device and another of the parts in said server as disclosed by Almgren to provide a secure backup system on the SIM card while ensuring that if the SIM is replaced there is a backup on a server (see Almgren ¶1, ¶17 and ¶46).

With respect to claim 9, Semple in view of Almgren disclose: The IHS of claim 8, wherein the bootstrap authentication process comprises a Generic Bootstrapping Architecture (GBA) process. (Semple [0007-0009] disclose 3G bootstrap authentication includes Generic Bootstrapping Architecture (GBA)).

With respect to claim 12, Semple in view of Almgren disclose: The IHS of claim 8, wherein the device is already activated. (Semple [0064] discloses “The MT 706 is assumed to be provisioned with a public key or digital certificate enabling it to authenticate data transmitted from the BSF 704” which is interpreted that the mobile terminal is already activated).

With respect to claim 14, Semple in view of Almgren disclose: The IHS of claim 8, wherein the IHS comprises an Internet of Things (IOT) device. (applicant defines the IOT in ¶2 of their specs as “There are many types of IOT devices, but herein we are considering only those that have embedded SIM modules and are bootstrapped (authenticated) by a mobile network (PLMN) carrier” wherein Semple ¶12 discloses mobile device (MT) having a SIM in communication with server for bootstrapping, see Semple Fig. 1).

With respect to claim 15, Semple discloses: A memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS), cause the IHS to: activate a bootstrap authentication process to connect to a mobile network; (Semple ¶36 discloses authenticating a mobile terminal (MT) to connect with a bootstrap server (BSF)).
extract a private key created during the bootstrap authentication process; use the private key to establish a secure tunnel; (Semple ¶40 “Diffie-Hellman key exchange is a cryptographic protocol which allows two parties that have no prior knowledge of each other to jointly establish a shared secret key over an insecure communications channel. In one application this shared secret key can then be used to encrypt subsequent communications using a symmetric key cipher.” The secret key is mapped to the private key which is used to establish secure communication tunnel).
transmit one or more security certificates over the secure tunnel; (Semple ¶42 discloses transmitting certificate to MT).
install the security certificates in the application and the server; (Semple ¶42-43 disclose the certificate is installed on the MT and is also on the BSF).
and create the secure connection between the application and the server. (Semple ¶40 discloses create the secure encryption connection between MT, which comprises applications (Semple ¶35), and BSF).
Semple does not explicitly disclose: segment the private key into a plurality of parts; store one of the parts in a SIM of the device and another of the parts in said server;
However, Almgren in an analogous art discloses: segment the private key into a plurality of parts; (Almgren ¶37-38 “key segments” wherein the key is a decryption key and the decryption key is a “private key” or “secret key” according to Almgren ¶12-13).
store one of the parts in a SIM of the device and another of the parts in said server; (in light of applicant specs ¶31 that recites “the PKI can also be segmented and stored securely in its entirety on the SIM”; Almgren ¶60 discloses segments are installed on the backup manager, which is a server, and segments are retrieved and stored in their entirety when downloaded and about to be used on the mobile device’s SIM, as understood by the examiner, according to Almgren ¶1, 64 and ¶66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple with segment the private key into a plurality of parts; store one of the parts in a SIM of the device and another of the parts in said server as disclosed by Almgren to provide a secure backup system on the SIM card while ensuring that if the SIM is replaced there is a backup on a server (see Almgren ¶1, ¶17 and ¶46).

With respect to claim 18, Semple in view of Almgren disclose: The memory storage device of claim 15, wherein the program instructions, upon execution, further cause the IHS to store the at least one part on a SIM of the device. (in light of applicant specs ¶31 that recites “the PKI can also be segmented and stored securely in its entirety on the SIM”; Almgren ¶60 discloses segments are installed on the backup manager, which is a server, and segments are retrieved and stored in their entirety when downloaded and about to be used on the mobile device’s SIM, as understood by the examiner, according to Almgren ¶1, 64 and ¶66).

With respect to claim 19, Semple in view of Almgren disclose: The memory storage device of claim 15, wherein the IHS comprises an Internet of Things (IOT) device. (applicant defines the IOT in ¶2 of their specs as “There are many types of IOT devices, but herein we are considering only those that have embedded SIM modules and are bootstrapped (authenticated) by a mobile network (PLMN) carrier” wherein Semple ¶12 discloses mobile device (MT) having a SIM in communication with server for bootstrapping, see Semple Fig. 1).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Semple in view of Almgren as applied to claims 1-2, 6-9, 12, 14-15 and 18-19 above, and further in view of Danisik et al. (US 20180248744 A1) hereinafter referred to as Danisik.

With respect to claim 3, Semple in view of Almgren disclose: A method as in claim 1, 
They do not explicitly disclose: wherein the 3GPP activation bootstrap authentication process comprises an Access Control Service (ACS) process.
However, Danisik in an analogous art discloses: wherein the 3GPP activation boot strap authentication process comprises an Access Control Service (ACS) process. (Danisik [0020] discloses “booting of MDs 110, bootstrapping of MDs 110, value changes of parameters of or for MDs 110, period scheduling events for MDs 110, or the like), responsive to requests by the automatic configuration service (e.g., bulk device management or other event-based mechanisms), responsive to requests by operations support systems (e.g., using the North Bound System (NBS) of ACS), or the like, as well as various combinations thereof. The device management functions typically performed by an ACS device management server, as well as the events and conditions which may trigger such device management functions to be performed by an ACS device management server, will be understood by one of ordinary skill in the art. The DMSs 122 each may have access to the managed device authentication information 127 of the managed device authentication database 126” wherein a bootstrap authentication comprises an ACS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the the 3GPP activation bootstrap authentication process disclosed by Semple in view of Almgren as combined above wherein the authentication process comprises an Access Control Service (ACS) process as disclosed by Danisik to offer more system flexibility, see Danisik [0020].

With respect to claim 10, Semple in view of Almgren disclose: The IHS of claim 8,  
They do not explicitly disclose: wherein the bootstrap authentication process comprises an Access Control Service (ACS) process.
However, Danisik in an analogous art discloses: wherein the bootstrap authentication process comprises an Access Control Service (ACS) process. (Danisik [0020] discloses “booting of MDs 110, bootstrapping of MDs 110, value changes of parameters of or for MDs 110, period scheduling events for MDs 110, or the like), responsive to requests by the automatic configuration service (e.g., bulk device management or other event-based mechanisms), responsive to requests by operations support systems (e.g., using the North Bound System (NBS) of ACS), or the like, as well as various combinations thereof. The device management functions typically performed by an ACS device management server, as well as the events and conditions which may trigger such device management functions to be performed by an ACS device management server, will be understood by one of ordinary skill in the art. The DMSs 122 each may have access to the managed device authentication information 127 of the managed device authentication database 126” wherein a bootstrap authentication comprises an ACS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the the 3GPP activation bootstrap authentication process disclosed by Semple in view of Almgren as combined above wherein the bootstrap authentication process comprises an Access Control Service (ACS) process as disclosed by Danisik to offer more system flexibility, see Danisik [0020].

Claims 5, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Semple in view of Almgren as applied to claims 1-2, 6-9, 12, 14-15 and 18-19 above, and further in view of Gifford et al. (US 20180041484 A1) hereinafter referred to as Gifford.

With respect to claim 5, Semple in view of Almgren disclose: The method as in claim 1, 
They do not explicitly disclose: wherein said private key is segmented according to Shamir's Secret Sharing algorithm.
However, Gifford in an analogous art discloses: wherein said private key is segmented according to Shamir's Secret Sharing algorithm. (Gifford ¶269 “splitting the nonce key into key shares using a threshold secret-sharing scheme such as Shamir's Secret Sharing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple and Almgren wherein said private key is segmented according to Shamir's Secret Sharing algorithm as disclosed by Gifford to allow a secure threshold secret-sharing scheme to be performed (see Gifford ¶269).

With respect to claim 11, Semple in view of Almgren disclose: The IHS of claim 8, 
They do not explicitly disclose: wherein the program instructions, upon execution, further cause the IHS to segment the private key into the parts using a Shamir's Secret Sharing algorithm.
However, Gifford in an analogous art discloses: wherein the program instructions, upon execution, further cause the IHS to segment the private key into the parts using a Shamir's Secret Sharing algorithm. (Gifford ¶269 “splitting the nonce key into key shares using a threshold secret-sharing scheme such as Shamir's Secret Sharing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple and Almgren wherein said private key is segmented according to Shamir's Secret Sharing algorithm as disclosed by Gifford to allow a secure threshold secret-sharing scheme to be performed (see Gifford ¶269).

With respect to claim 16, Semple in view of Almgren disclose: The memory storage device of claim 15, 
They do not explicitly disclose: wherein the program instructions, upon execution, further cause the IHS to segment the private key into the parts using a Shamir's Secret Sharing algorithm.
However, Gifford in an analogous art discloses: wherein the program instructions, upon execution, further cause the IHS to segment the private key into the parts using a Shamir's Secret Sharing algorithm. (Gifford ¶269 “splitting the nonce key into key shares using a threshold secret-sharing scheme such as Shamir's Secret Sharing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple and Almgren wherein said private key is segmented according to Shamir's Secret Sharing algorithm as disclosed by Gifford to allow a secure threshold secret-sharing scheme to be performed (see Gifford ¶269).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Semple in view of Almgren as applied to claims 1-2, 6-9, 12, 14-15 and 18-19 above, and further in view of Hartley et al. (US 20140205092 A1) hereinafter referred to as Hartley.

With respect to claim 13, Semple in view of Almgren disclose: The IHS of claim 8, wherein the program instructions, upon execution, further cause the IHS to, when the IHS is restarted: obtain the stored parts of the private key; (Almgren ¶59-60 discloses when a SIM is changed then downloading the decryption key parts. Changing a SIM is mapped to action of restarting a system to establish mobile communication).
re-generate the private key from the stored parts; (Almgren ¶61 discloses the parts are combined to recreate the decryption key).
They do not explicitly disclose: and create, using the re-generated private key, another secure connection between the application and the server.
However, Hartley in an analogous art discloses: when the IHS is restarted: obtain the stored parts of the private key; (Hartley ¶75 discloses a boot logic that obtains “secret value” from the fabrication facility (FAB) and stores it in the unit’s non-volatile memory, mapped to the SIM in this instance. Also discloses obtaining “integrity sensitive values” from the OEM server).
re-generate the private key from the stored parts; (Hartley ¶75-76 disclose using the information mapped above to “derive private key” as illustrated in Hartley Fig. 6.3).
and create, using the re-generated private key, another secure connection between the application and the server. (Hartley ¶71, ¶93 and ¶102 disclose that messages are signed by the private key thus establishing a secure connection between the provisioned unit and OEM server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple and storing the private key in a SIM as disclosed by Almgren when the IHS is restarted: obtain the stored parts of the private key; re-generate the private key from the stored parts; and create, using the re-generated private key, another secure connection between the application and the server as disclosed by Hartley in an attempt to present a more complex technique to prevent key exploitation and securely provisioning devices within an untrusted environment (see Hartley ¶2-3 and ¶102).

With respect to claim 17, Semple in view of Almgren disclose: The memory storage device of claim 15, wherein the program instructions, upon execution, further cause the IHS to, when the IHS is restarted: obtain the stored parts of the private key; (Almgren ¶59-60 discloses when a SIM is changed then downloading the decryption key parts. Changing a SIM is mapped to action of restarting a system to establish mobile communication).
re-generate the private key from the stored parts; (Almgren ¶61 discloses the parts are combined to recreate the decryption key).
They do not explicitly disclose: and create, using the re-generated private key, another secure connection between the application and the server.
However, Hartley in an analogous art discloses: when the IHS is restarted: obtain the stored parts of the private key; (Hartley ¶75 discloses a boot logic that obtains “secret value” from the fabrication facility (FAB) and stores it in the unit’s non-volatile memory, mapped to the SIM in this instance. Also discloses obtaining “integrity sensitive values” from the OEM server).
re-generate the private key from the stored parts; (Hartley ¶75-76 disclose using the information mapped above to “derive private key” as illustrated in Hartley Fig. 6.3).
and create, using the re-generated private key, another secure connection between the application and the server. (Hartley ¶71, ¶93 and ¶102 disclose that messages are signed by the private key thus establishing a secure connection between the provisioned unit and OEM server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Semple and storing the private key in a SIM as disclosed by Almgren when the IHS is restarted: obtain the stored parts of the private key; re-generate the private key from the stored parts; and create, using the re-generated private key, another secure connection between the application and the server as disclosed by Hartley in an attempt to present a more complex technique to prevent key exploitation and securely provisioning devices within an untrusted environment (see Hartley ¶2-3 and ¶102).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493